          Case 1:08-cv-10934-LAP Document 2276 Filed 06/04/20 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



                                                  08 Civ. 10934 (LAP)
    IN RE: 650 FIFTH AVENUE AND
    RELATED PROPERTIES                            MEMORANDUM & ORDER




LORETTA A. PRESKA, Senior United States District Judge:

          Before the Court is the Government’s motion to stay the above-

captioned action pending its appeal of the Court’s prior orders

directing the release of funds generated from the building at 650

Fifth Avenue (the “Building”) from December 12, 2019 until the

date of an eventual probable cause hearing.1                 For the reasons

detailed below, that motion is GRANTED.

     I.     FACTUAL BACKGROUND

     The parties here are well-versed in the facts underlying the

instant motion.          A streamlined version of the relevant facts

follows.

          After the Court of Appeals issued its mandate on December 12,

2019 vacating this Court’s prior judgment of forfeiture against



1 (See Memorandum of Law in Support of Government’s Motion for a
Stay Pending Appeal (“Govt. Br.”), dated April 29, 2020 [dkt. no.
2254]; see also Claimants’ Memorandum of Law in Opposition to the
Government’s Motion for a Stay Pending Appeal (“Opp.”), dated May
13, 2020 [dkt. no. 2262]; see also Government’s Reply Memorandum
of Law in Further Support of Motion for a Stay Pending Appeal
(“Reply Br.”), dated May 20, 2020 [dkt. no. 2270].)
                                         1
        Case 1:08-cv-10934-LAP Document 2276 Filed 06/04/20 Page 2 of 13



Claimants        Alavi   Foundation   and    the   650   Fifth     Avenue   Company

(“Claimants”), the Government requested that the Court immediately

enter    an    Interim     Protective   Order.      (See     Letter   Motion    for

Protective Order, dated December 12, 2019 [dkt. no. 2161].)                     The

Court entered the Interim Protective Order on the same day. In

relevant part, the Interim Protective Order restrained Claimants’

ability     to    receive   rental    income   generated      by    the   Building,

including to use such income to fund their legal defense in the

present action. (See Protective Order, dated December 12, 2020

[dkt. no. 2162].)

     Shortly thereafter, Claimants moved for modification of the

Interim       Protective    Order.      Claimants    primarily      argued    that,

without       additional    proceedings,     the   Interim    Protective      Order

amounted to a pretrial seizure of their real property interest in

the Building in violation of 18 U.S.C. Section 985 and the Due

Process Clause of the Fifth Amendment of the Constitution.                     (See

Memorandum of Law in Support of Motion to Modify Protective Order,

dated January 8, 2020 [dkt. no. 2176].)                   The Court held oral

argument on that motion on February 12, 2020.                    (See ECF Minute

Entry, dated February 12, 2020.)             On February 13, 2020, the Court

issued a summary order finding: (1) that rental income generated

by the Building constituted an interest in real property subject

to the limitations set forth in 18 U.S.C. Section 985; (2) that

the restraints imposed by the Interim Protective Order constituted

                                         2
     Case 1:08-cv-10934-LAP Document 2276 Filed 06/04/20 Page 3 of 13



a pretrial seizure of that interest in real property; (3) that

additional proceedings would be necessary to effect the restraints

imposed by the Interim Protective Order; and (4) that rental income

generated by the Building since December 12, 2019, the date of

issuance of the Court of Appeals’ mandate, should be released to

Claimants until further proceedings are held.         (See Order, dated

February 13, 2020 [dkt. no. 2191].)      The Court released an opinion

explaining its reasoning on March 2, 2020.        (See Opinion & Order,

dated March 2, 2020 [dkt. no. 2197].)

     On April 10, Claimants appealed the Court’s February 13 ruling

they were to receive rental income generated by the Building from

the date of the Court of Appeals’ mandate and not an earlier date.

(See Claimants’ Notice of Appeal, dated April 10, 2020 [dkt. no.

2240].)   The Government filed notice of a cross-appeal of the

Court’s decision to vacate the Interim Protective Order several

days later.     (See Cross Notice of Appeal, dated April 13, 2020

[dkt. no. 2243].)

     On April 29, 2020, the Government filed the instant motion

seeking to stay the release of rental income--as mandated by this

Court’s February 13 ruling--pending the cross-appeal.          (See Govt.

Br. at 1.)    The motion was fully briefed as of May 20, 2020.          (See

Reply Br., dkt. no. 2270.)




                                    3
       Case 1:08-cv-10934-LAP Document 2276 Filed 06/04/20 Page 4 of 13




  II.     LEGAL STANDARDS

  Determining whether to enter a stay pending appeal is within

the discretion of the District Court.          Sutherland v. Ernst & Young

LLP, 856 F. Supp.2d 638, 640 (S.D.N.Y. 2012) (citations omitted).

In evaluating the need for a stay, the Court considers “(1) whether

the stay applicant has made a strong showing that he is likely to

succeed    on    the   merits;   (2)   whether     the   applicant   will   be

irreparably injured absent a stay; (3) whether issuance of the

stay will substantially injure the other parties interested in the

proceeding; and (4) where the public interest lies.”                 Nken v.

Holder, 556 U.S. 418, 434 (2009).          This test operates on a sliding

scale, such that “the degree to which a factor must be present

varies with the strength of the other factors, meaning that more

of one [factor] excuses less of the other.” In re World Trade Ctr.

Disaster Site Litig., 503 F.3d 167, 170 (2d Cir. 2007) (internal

quotations      omitted).    Generally,      the   first   two   factors    are

considered the most critical in the analysis.              Nken, 556 U.S. at

434.

  III. DISCUSSION

  In considering the balance of the four factors discussed above,

the Court concludes that a stay pending the parties’ various

appeals is appropriate.



                                       4
     Case 1:08-cv-10934-LAP Document 2276 Filed 06/04/20 Page 5 of 13




         a. Probability of Success

     This factor weighs strongly in favor of a stay. Notably, in

this Circuit “the movant need not always show a ‘probability of

success' on the merits” to justify a stay.         LaRouche v. Kezer, 20

F.3d 68, 72 (2d Cir. 1994). Instead, “the movant need only present

a substantial case on the merits when a serious legal question is

involved and show that the balance of the equities weighs heavily

in favor of granting the stay.”          Natural Resources Def. Council,

Inc. v. U.S. Food & Drug Admin., 884 F. Supp. 2d 108, 122 (S.D.N.Y.

2012).

     The Court “is not persuaded to tacitly abandon its ruling and

find that the defendants are likely to succeed on appeal,” Project

Vote/Voting for Am., Inc. v. Long, 275 F.R.D. 473, 474 (E.D. Va.

2011), but finds that such a substantial case exists here.              The

Court acknowledges that there is a paucity of precedent applying

and interpreting the civil forfeiture provisions that were the

subject of the February 13 order and the March 2 opinion--namely,

18 U.S.C. Sections 983 and 985--and the interplay between them.

The Government, as is its right, will argue on appeal that the

Court’s original read of those provisions was incorrect for two

reasons:   first,   that   the   relevant   restraining   provisions    are

governed by 18 U.S.C. Section 983(j) rather than Section 985,

(Govt. Br. at 11); and second, that the pre-seizure procedure

                                     5
     Case 1:08-cv-10934-LAP Document 2276 Filed 06/04/20 Page 6 of 13



provisions of Section 985 do not apply to “interests in real

property,”   such   as   Claimants’   interest   in   the   rental   income

generated by the Building, (Govt. Br. at 12).         Whatever the Court

of Appeals decides on those issues, it will have a material impact

on the buffet of remedies available to the Government in this and

other civil forfeiture proceedings. Accordingly, the Court finds

that the Government’s appeal presents an issue of sufficient import

to warrant a stay.

       b. Irreparable Harm

     This factor militates strongly in favor of a stay.                 Most

importantly, the Court agrees with the Government that irreparable

harm results where “assets that are the subject to a potential

judgment . . . are subject to dissipation.”           (See Govt. Br. at

14.) For purposes of discerning the existence of irreparable harm,

the present situation is similar to the one at issue in In re All

Funds in Accounts in Names Registry Pub., Inc.          There, the Court

of Appeals evaluated the Government’s motion for a stay pending

appeal2 of a district judge’s ruling (1) vacating a criminal


2 Names Registry Pub. involved a request for a stay under 28 U.S.C.
§ 1355(c), which permits “the district court or the court of
appeals” to “issue any order necessary to preserve the right of
the appealing party to the full value of the property at issue,
including a stay of the judgment of the district court pending
appeal.” The Court of Appeals applied “the usual standards for
determining whether to grant a stay pending appeal,” 58 F.3d at
856, i.e., the same factors that the Court is balancing on the
instant motion.

                                      6
        Case 1:08-cv-10934-LAP Document 2276 Filed 06/04/20 Page 7 of 13



warrant due to lack of probable cause and (2) releasing to the

defendants over $270,000 in funds seized pursuant to the faulty

warrant.        See 58 F.3d 855 (2d Cir. 1995).       While on balance the

Court of Appeals denied the request for a stay, it noted that

irreparable harm prong of the inquiry favored a stay because the

government would “be unable to recover . . . funds” released after

the order vacating the warrant for lack of probable cause.             Id. at

856.3

         Here, the Government faces the same issue. Should this Court

deny their request for a stay and release the Building’s rental

income     to    Claimants   while   the   Government’s    cross-appeal    is

pending, and should the Court of Appeals subsequently reverse the

Court’s February 13 ruling, it will be impossible to put the genie

back in the bottle.          Given claimants’ stated intent to use the

released funds to pay their mounting legal fees, (Opp. at 18-19),

it is not only possible that the Government will be unable to



3 Courts in this circuit have also found irreparable harm in the
preliminary injunction context where “it has been shown that [a
party] ‘intended to frustrate any judgment on the merits’ by
transferring its assets out of the jurisdiction.” Local 1303-362
of Council 4 v. KGI Bridgeport Co., No. 12 Civ. 1785 (AWT), 2014
WL 555355, at *2 (D. Conn. Feb. 10, 2014) (citations omitted).
This concept is admittedly less relevant because the Court does
not believe Claimants are in any way operating in bad faith, but
the baseline principle--that irreparable harm can exist where
assets potentially available for satisfaction of a judgment may
become inaccessible during the pendency of an appeal--is
applicable here.

                                       7
     Case 1:08-cv-10934-LAP Document 2276 Filed 06/04/20 Page 8 of 13



recover   the   funds,   it   is   a   near     certainty.    Accordingly,

irreparable harm to the Government is all but guaranteed should

the Court not enter a stay.

     Claimants counter by arguing that a stay would “result in an

ongoing violation of Claimants’ due process rights” which itself

amounts to irreparable harm.       (Opp. at 17.)      The Court finds that

this concern does not militate strongly against a stay.                 While

Claimants suggest that, as a per se matter, “a constitutional

violation constitutes irreparable harm,” Basank v. Decker, No. 20

Civ. 2518, 2020 WL 1481503, at *4 (S.D.N.Y. Mar. 26, 2020), the

Court of Appeals has endorsed a decidedly more flexible inquiry

based on the factual nature of the supposed violation.            See Time

Warner Cable v. Bloomberg, LP, 118 F.3d 917, 924 (2d Cir. 1997)

(noting that, in injunction context, “it often will be more

appropriate to determine irreparable injury by considering what

adverse factual consequences the plaintiff apprehends”).

     In accordance with this principle, our sister Courts have

noted that findings of irreparable harm on procedural due process

claims “have generally hinged on the fact that the movant could be

made whole with money damages.”        South Lyme Property Owners Ass’n,

Inc. v. Town of Old Lyme, 121 F. Supp.2d 195, 204 (D. Conn.

2000)(citing cases); see also Pinckney v. Board of Ed., 920 F.

Supp. 393, 400 (E.D.N.Y. 1996).            For example, in Pinckney, Judge

Spatt of the Eastern District of New York evaluated whether a

                                       8
      Case 1:08-cv-10934-LAP Document 2276 Filed 06/04/20 Page 9 of 13



preliminary injunction4 should issue in a case where plaintiff--a

former school superintendent--contended that his constitutional

due process rights were violated when the school district suspended

him   without   pay    pending     a     determination   regarding    various

disciplinary charges.         Id. at 395.     There, as Claimants do here,

plaintiff   argued     that    “where     a   constitutional   violation   is

alleged, no other showing of irreparable injury is needed,” id. at

399-400, and that “he [was] entitled to his salary and benefits

until a hearing is held regarding the merits of the pending

disciplinary charges,” id.         Judge Spatt disagreed, finding that

the   alleged    due    process        infringement   did   not   constitute

irreparable harm because plaintiff’s claim was “at its core . . .

a claim for money damages” that could be ameliorated at a later

date. Id. at 400.

      Here, Claimants themselves acknowledge that the ongoing harm

they are suffering is monetary in nature.             (See Opp. at 17 (“That

[rental income] still has not been released to Claimants.”))

Claimants further suggest that “[a] stay would cut off [their]

only source of income, thereby depriving them from funding their

legal defense or their operations for months” in the absence of a


4 The Court of Appeals has noted that the standard                for a stay
pending appeal “overlap[s] substantially with the                 preliminary
injunction standard.” Citigroup Glob. Markets, Inc. v.            VCG Special
Opportunities Master Fund Ltd., 598 F.3d 30, 35-38 (2d            Cir. 2010).
The Court accordingly relies on cases applying the                preliminary
injunction analysis where appropriate.
                                         9
      Case 1:08-cv-10934-LAP Document 2276 Filed 06/04/20 Page 10 of 13



probable cause determination. (Opp. at 16.).                 As a practical

matter, the Court acknowledges the understandable--and likely

immense--frustration of both Claimants and Claimants’ counsel in

this situation.     But the reasoning of cases like Pinckney leads to

the   conclusion   that   a   stay    would   not    cause   injury   that   is

“irreparable” in nature because the Building’s rental income will

be released down the road if the Court of Appeals affirms the

Court’s February ruling.        This stands in stark contrast to the

risk faced by the Government: should the funds be released prior

to an overruling of the February order, the Government will have

no way to recover the money.

      Accordingly, the Court concludes that the irreparable harm

prong of the stay inquiry counsels in favor of a stay.

         c. Injury to Other Parties

      Claimants will be injured if a stay is issued, which weighs

against a stay.    While the Court concludes that Claimants’ present

inability to pay legal fees is not an irreparable harm, see supra

at 9-10, that “Claimants have been unable to pay their counsel for

more than twenty-eight months” is without a doubt an injury that

deserves some weight, (Opp. at 17).           This is especially the case

if Claimants’ counsel is forced to withdraw after a stay is issued

and Claimants are faced with the prospect of having to select (and

orient) replacement counsel.           That outcome is by no means a

certainty,    however--as     the    Government     points   out,   Claimants’

                                       10
      Case 1:08-cv-10934-LAP Document 2276 Filed 06/04/20 Page 11 of 13



repeated claims that they would be unable capably to participate

in this litigation save for the immediate release of funds have

never panned out.        (Govt. Br. at 15.)       Moreover, the Court’s

concerns about the ability of Claimants’ counsel to continue their

representation     are   somewhat   mollified    by   the    fact   that   the

Government is seeking an expedited appeal.                  Thus, the Court

concludes that this factor weighs against a stay, but not strongly

so.

         d. Public Interest

  The Court finds that this factor weighs slightly in favor of a

stay.   The Court has already noted the critically important stakes

of this litigation from the Government’s perspective, as the

Government is “fighting to remunerate victims of Iranian state-

sponsored terrorism.”      (See March 2 Order at 18.)        Claimants argue

that the public interest in a stay is dampened by the fact that

those victims’ recoveries are governed by a “private settlement”

with the Government.         (Opp. at 18.)       Regardless of how the

arrangement with the Judgment Creditors came about, however, the

public undoubtedly as a strong interest in (1) holding foreign

governments accountable for acts of terror that impact American

citizens and (2) making victims of terrorism whole to the fullest

extent possible.     A stay pending appeal would serve to facilitate

both of those interests.



                                     11
    Case 1:08-cv-10934-LAP Document 2276 Filed 06/04/20 Page 12 of 13



  On the other side of the coin, those strong interests are

somewhat weakened--but not eliminated--in this case.           First, the

Government acknowledges that the released rental income will be

used to pay Claimants’ attorneys and will not find its way back to

the Iranian regime.    (See Govt. Br. at 14; see also Opp. at 18.)

Thus, the Government’s argument that a stay protects against the

“unusual and extraordinary threat” that Iran poses to “the national

security, economy, and foreign policy of the United States,” (Govt.

Br. at 18), is not the haymaker that it otherwise would be. Second,

Claimants note that “[t]he funds at issue represent a tiny fraction

of the value of the properties the Government seeks to forfeit,”

(Opp. at 15), a fact the Government does not appear to dispute,

(Reply Br. at 8).   While Claimants raised this issue in the context

of the irreparable harm inquiry, the fact that the denial of a

stay will not necessarily impact severely the Judgment Creditors’

potential recovery slightly undermines the Government’s case that

a stay is strongly in the public interest.

  On balance, the Court concludes that the public interest favors

a stay.

            *                      *                       *

     To review, the Court concludes that (1) the Government’s

appeal presents a substantial case on the merits that supports a

stay; (2) the possibility of irreparable harm to the Government

should a stay not issue favors a stay; (3) the likelihood of injury

                                   12
      Case 1:08-cv-10934-LAP Document 2276 Filed 06/04/20 Page 13 of 13



to Claimants militates slightly against a stay; and (4) the public

interest weighs in favor of a stay.       Considering all four factors,

and given the first two factors of the analysis--probability of

success and irreparable harm--are considered the most critical in

the analysis, Nken, 556 U.S. at 434, the Court concludes that a

stay pending appeal is warranted here.5

    IV.   CONCLUSION

    For the foregoing reasons, the Government’s motion to stay this

litigation pending appeal [dkt. no. 2253] is GRANTED.

      SO ORDERED.

Dated:      New York, New York
            June 4, 2020

                             __________________________________
                             LORETTA A. PRESKA
                             Senior United States District Judge




5 The Court rejects Claimants’ argument that the Government’s
motion should be denied because its decision to seek a stay was
“improperly motivated.” (Opp. at 19-20.) This is a hard-fought
litigation where tensions between the parties will often be at a
fever pitch. Claimants have not demonstrated anything beyond that.
                                     13
